05/28/2019
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                         Assigned on Briefs February 1, 2019

                EDDIE J. SMITH, JR. V. THERESA Y. PEOPLES

              Appeal from the Chancery Court for Montgomery County
              No. MC-CH-CV-DI-16-383       Ted A. Crozier, Jr., Judge
                      ___________________________________

                           No. M2018-00910-COA-R3-CV
                       ___________________________________

In this matter, mother relocated with the parties’ minor child from Tennessee to Florida.
Father filed an “Amended Petition to Modify Parenting Plan and Objecting (sic) to
Maternal Relocation and for Contempt.” Father’s motion for criminal contempt alleges
that mother failed to adhere to the permanent parenting plan and blatantly violated Tenn.
Code Ann. § 36-6-108(a) when she moved to Florida without the consent of father. On
April 25, 2018, after a hearing on the petition, the trial court entered an order modifying
the permanent parenting plan. However, there is nothing in the court’s order resolving
father’s petition for contempt. Because there is not a final order resolving all of the
claims and issues in the proceedings below, we lack subject matter jurisdiction to
consider this appeal.

                         Tenn. R. App. P. 3 Appeal as of Right
                          Appeal Dismissed; Case Remanded

CHARLES D. SUSANO, JR., J., D. MICHAEL SWINEY, C.J., AND ANDY D. BENNETT, J.

Eddie J. Smith, Jr., Clarksville, Tennessee, appellant, Pro Se.

Theresa Y. Peoples, Brandon, Florida, appellee, Pro Se.
                                 MEMORANDUM OPINION1

       As we must in any appeal, we are initially required to consider whether we have
subject matter jurisdiction. See Tenn. R. App. P. 13(b). An order that adjudicates fewer
than all of the claims, rights, or liabilities of all the parties is not final. See In re Estate
of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003). “A final judgment is one that resolves
all the issues in the case, ‘leaving nothing else for the trial court to do.’ ” Id. (quoting
State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). “[A]ny
order that adjudicates fewer than all the claims or the rights and liabilities of fewer than
all the parties is not enforceable or appealable and is subject to revision at any time
before entry of a final judgment adjudicating all the claims, rights, and liabilities of all
parties.” Tenn. R. App. P. 3(a).

       Because there is not a final judgment resolving all of the claims and issues in the
proceedings below, this Court does not have subject matter jurisdiction to adjudicate this
appeal. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an
appeal from an interlocutory order is provided by the rules or by statute, appellate courts
have jurisdiction over final judgments only.”).

       Accordingly, this appeal is dismissed and remanded for further proceedings
consistent with our opinion. Costs on appeal are taxed to appellee, Theresa Y. Peoples.


                                                                      PER CURIAM




       1
        Rule 10 of the Rules of the Court of Appeals provides as follows:

               This Court, with the concurrence of all judges participating in the case,
               may affirm, reverse or modify the actions of the trial court by
               memorandum opinion when a formal opinion would have no
               precedential value. When a case is decided by memorandum opinion it
               shall be designated “MEMORANDUM OPINION,” shall not be
               published, and shall not be cited or relied on for any reason in any
               unrelated case.

                                                   2